Citation Nr: 1819082	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue was previously before the Board in August 2016 and remanded for further development and adjudication.

In August 2016, the Board referred the issue of service connection for hypertension.  To date, the matter still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The Veteran submitted additional evidence in support of his claim with a waiver of initial RO review; consequently, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination to assess the severity of his 
service-connected GAD in June 2012, over seven years ago.  VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Board notes the Veteran submitted a private Disability Benefits Questionnaire (DBQ) dated in June 2017 that indicates the Veteran has total occupational and social impairment due to GAD; however, the Board finds that due to conflicting evidence of record and lack of rationale for opinions expressed, clarification must be sought.  First, the symptoms that were checked by the private provider as applying to the Veteran's GAD are inconsistent with the rating criteria for a 100 percent evaluation under 38 C.F.R. § 4.130.  Next, there was no indication the examiner evaluated the Veteran's GAD in relation to his medical history, i.e. it does not appear the provider reviewed the medical evidence of record.  38 C.F.R. § 4.1.  Finally, the private provider provided no rationale and/or explanation for the finding of total occupational impairment when the evidence of record shows the Veteran is employed full time at the United States Post Office.  

Therefore, as the Veteran was last afforded a VA examination in 2012 and clarification is warranted, the Veteran should be provided another VA examination to ascertain the current severity of his GAD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Updated VA clinical records of the Veteran dated from June 2016 to the present must also be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain updated VA clinical records pertinent to the issue dated from June 2016 to the present.  All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.

2.  After the above development has been completed, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected GAD disability.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.   The examiner should elicit a complete history from the Veteran.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning due to the GAD in order to allow the application of the rating criteria for mental disorders under 38 C.F.R. § 4.130.  

Note: if the examiner concludes that there is insufficient information to provide an opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted.  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.

4.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




